Curia, per

Earle, J.
The office of justice of the peace was unknown to the common law. It was created in England by statute, and the appointment is by the King’s commission, which defines the extent of his power and authority. The duties of the office were mainly ministerial, and related to the preservation of the peace and the prosecution of offenders. Recent statutes, there, have enlarged the jiuisdiction to many classes of cases foreign to the original institution. Here, the office, at an early period, underwent a more important change; and, from being ministerial, became judicial also, to a much greater extent than in England. The first Act for the trial of small and mean causes, was passed in 1686, giving jurisdiction to a justice of the peace, to the amount of 40 shillings. Similar Acts were passed in 1687, 1690 and 1692,-all limited in their duration to short periods. This last was several times , continued, and, finally, made perpetual by the Act of 1712. This Act of 1692, authorized the justice, after hearing the parties and their witnesses, to adjudge and determine, according to justice and equity, to cause execution to be levied of the goods and chattels of the defendant, and, for want of these, to take the body. But the Act of 1747, which repealed all previous Acts for the trial of small and mean causes, at the same time that it enlarged the jurisdiction of a justice to all cases where the debt or damages *236do not exceed ¿£20 current money, and rendered it exclusive within that amount, gave him only the power of awarding execution against the goods and chattels; and the 5th section provides expressly that “ no writ of capias ad satisjaciendum, or execution against the body of the defendant, shall be hereafter issued out of any court in this Province, for any debt or damages under <£20 current money, debts due to his Majesty excepted.” The subsequent Acts, enlarging the juris-? diction of justices, first to three pounds., then to five pounds, then limiting it to 20 dollars, relate to the trial, and not to the mode of enforcing judgment. Indeed the Act of 1799 limits the jurisdiction to 20 dollars, “ to be recovered by the same proceedings as have heretofore been used, on the trial of causes small and mean” and the mode of proceeding, under the Act of 1747, had been an execution against the goods only. The Act of 1824 has no other effect than to render the jurisdiction exclusive to that amount, The Act of 1747 still regulates all trials before justices for the recovery of demands within their jurisdiction; and, by that, they have no power to award execution against the body.
Williams for the motion,
The motion is refused.
Gantt, Richardson, Evans and Butler, JJ. concurred,